Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 26 March 2019 with acknowledgement of an original application filed on 04 July 2016.

Claims 1-21 are pending; claims 1, 8 and 15 are independent claims.  

Response to Arguments

Applicant’s arguments filed 19 May 2022 have been fully considered and they are persuasive.

Examiner’s Amendment
An examiner's amendment to the record is attached.  Please enter entire claim set.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner's amendment was authorized by attorney of record Raffi Gostanian in phone interview on 23 August 2022 and email sent on 26 August 2022.   


	The application has been amended as follows:

Amend the following claims 1, 8, 15. 

1. (Currently Amended) A method, comprising:
initiating an install procedure of an application on a computing device;
detecting application permissions requested by the application from the computing device during the install procedure;
determining a flag has been set on an application permission from among the detected application permissions based on an application security profile;
temporarily blocking the install procedure of the application from continuing on the computing device based on the flagged application permission;
identifying, by a security module installed on the computing device where the application is temporarily blocked, a phone number of a remote user device stored within a security profile of the computing device; and
transmitting, via a network, a request to the remote user device based on the identified phone number, the request comprising an identification of the flagged application permission and a request for a user input via the remote user device to resume the temporarily blocked install procedure;
receiving, by the security module installed on the computing device where the application is temporarily blocked, a response from the remote user device indicating whether or not to allow the application to access to the flagged application permission.

2. (Original) The method of claim 1, comprising receiving an application access operation on the computing device which comprises receiving an install request message.

3. (Original) The method of claim 1, wherein the flagged application permission comprises one or more of permission for in-app purchases and permission to access a contacts list stored on the computing system.

4, (Previously presented) The method of claim 1, wherein the transmitting the request comprises transmitting a prompt to a user interface of the remote user device which requests a user input from a guardian.

5. (Previously presented) The method of claim 4, wherein the input from the guardian overrides the temporarily blocked install procedure on the computing device.

6. (Original) The method of claim 1, wherein the flagged application permission comprises one or more of access to location information, access to contacts, access to an e-mail account, access to an instant message account, access to a social network profile, access to photographs, access to multi-media, and access to documents.

7. (Previously presented) The method of claim 1, wherein the method further comprises displaying a list of the detected application permissions requested during the install procedure via a user interface of the computing device.

8. (Currently Amended) An apparatus, comprising:
a processor configured to:
initiate an install procedure of an application on a computing device;
detect application permissions requested by the application from the computing device daring the install procedure;
determine a flag has been set on an application permission from among the detected application permissions based on an application security profile;
temporarily block the install procedure of the application from continuing on the computing device based on the flagged application permission;
identify, by a security module installed on the computing device where the application is temporarily blocked, a phone number of a remote user device stored within the application security profile; and
a network interface configured to transmit, via a network, a request to the remote user device based on the identified phone number, the request comprising an identification of the flagged application permission and a request for a user input via the remote user device to resume the temporarily install procedure;
receiving, by the security module installed on the computing device where the application is temporarily blocked, a response from the remote user device indicating whether or not to allow the application to access to the flagged application permission.

9. (Original) The apparatus of claim 8, wherein the processor is further configured to receive an application access operation on the computing device which comprises receipt of an install request message.

10. (Original) The apparatus of claim 8, wherein the flagged application permission comprises one or more of permission for in-app purchases and permission to access a contacts list stored on the computing system.

11. (Previously presented) The apparatus of claim 8, wherein the request comprises a prompt transmitted to a user interface of the remote user device which requests a user input from a guardian.

12. (Previously presented) The apparatus of claim 11, wherein the input from the guardian overrides the temporarily blocked install procedure on the computing device.

13. (Original) The apparatus of claim 8, wherein the flagged application permission comprises one or more of access to location information, access to contacts, access to an e-mail account, access to an instant message account, access to a social network profile, access to photographs, access to multi-media, and access to documents.

14. (Previously presented) The apparatus of claim 8, wherein the processor is further configured to display a list of the detected application permissions requested during the install procedure via a user interface of the computing device.
15. (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that when executed causes a processor to perform:
initiating an install procedure of an application on a computing device;
detecting application permissions requested by the application from the computing device during the install procedure;
determining a flag has been set on an application permission from among the detected application permissions based on an application security profile;
temporarily blocking the install procedure of the application from continuing on the computing device based on the flagged application permission;
identifying, by a security module installed on the computing device where the application is temporarily blocked, a phone number of a remote user device stored within a security profile of the computing device; and
transmitting, via a network, a request to the remote user device based on the identified phone number, the request comprising an identification of the flagged application permission and a request for a user input via the remote user device to resume the temporarily blocked install procedure;
receiving, by the security module installed on the computing device where the application is temporarily blocked, a response from the remote user device indicating whether or not to allow the application to access to the flagged application permission.


16. (Original) The non-transitory computer readable storage medium of claim 15, comprising receiving an application access operation on the computing device which comprises receiving an install request message.

17. (Original) The non-transitory computer readable storage medium of claim 15, wherein the flagged application permission comprises one or more of permission for in-app purchases and permission to access a contacts list stored on the computing system.

18. (Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the transmitting the request comprises transmitting a prompt to a user interface of the remote user device which requests a user input from a guardian.

19. (Previously presented) The non-transitory computer readable storage medium of claim 18, wherein the input from the guardian overrides the temporarily blocked install procedure on the computing device.

20. (Original) The non-transitory computer readable storage medium of claim 15, wherein the flagged application permission comprises one or more of access to location information, access to contacts, access to an e-mail account, access to an instant message account, access to a social network profile, access to photographs, access to multi-media, and access to documents.

21. (Previously presented) The method of claim 1, wherein the detecting comprises intercepting the application permissions requested by the application via a security module that is installed locally on the computing device.
Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of Carney et al. and Sprigg et al. discloses process of controlling use/downloads of books, songs, applications etc. of mobile device by parent to provide criteria for how the mobile device will be used, sending text message and requiring parental authentication prior to downloading.   Carney et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“determining a flag has been set on an application permission from among the detected application permissions based on an application security profile;
temporarily blocking the install procedure of the application from continuing on the computing device based on the flagged application permission;
identifying, by a security module installed on the computing device where the application is temporarily blocked, a phone number of a remote user device stored within a security profile of the computing device; and
transmitting, via a network, a request to the remote user device based on the identified phone number, the request comprising an identification of the flagged application permission and a request for a user input via the remote user device to resume the temporarily blocked install procedure;
receiving, by the security module installed on the computing device where the application is temporarily blocked, a response from the remote user device indicating whether or not to allow the application to access to the flagged application permission“ as recited in claims 1, 8, and 15.


Therefore independent claims 1, 8, and 15 are allowable over the prior arts of record.
Consequently claims 2-7, 9-14, 16-21 are directly or indirectly dependent upon claims 1, 8, and 15 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433